UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 11-30-2010 ITEM 1.REPORTS TO STOCKHOLDERS. ANNUAL REPORTNOVEMBER 30, 2010 Emerging Markets Fund Table of Contents President’s Letter 2 Independent Chairman’s Letter 3 Market Perspective 4 International Equity Total Returns 4 Performance 5 Portfolio Commentary 7 Top Ten Holdings 9 Types of Investments in Portfolio 9 Investments by Country 9 Shareholder Fee Example 10 Financial Statements Schedule of Investments 12 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Notes to Financial Statements 18 Financial Highlights 24 Report of Independent Registered Public Accounting Firm 30 Other Information Proxy Voting Results 31 Management 32 Additional Information 35 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President's Letter Jonathan Thomas Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended November 30, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the “Insights & News” tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web site’s home page also provides a link to “Our Story,” which, first and foremost, outlines our commitment—since 1958—to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. That’s who we are. Another important, unique facet of our story and who we are is “Profits with a Purpose,” which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organization—founded by our company founder James E. Stowers, Jr. and his wife Virginia—that is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments’ private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers’ example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairman's Letter Don Pratt Dear Fellow Shareholders, As regulators and the markets continue to sort out the events of the credit crisis, a consistent theme has been that financial services firms should re-examine their risk management practices. Risk management has been a regular part of American Century Investments’ activities for many years. However, recently American Century and your mutual fund board have been spending additional time focusing on our risk oversight processes. The board’s efforts are now organized around three categories of risk: investment risk, operational risk, and enterprise risk. This approach has facilitated a realignment of many risk oversight tasks that the board has historically conducted. Investment risk tasks include a review of portfolio risk, monitoring the use of derivatives, and performance assessment. Operational risk focuses on compliance, valuation, shareholder services, and trading activities. Enterprise risk addresses the financial condition of the advisor, human resource development, and reputational risks. Risk oversight tasks are addressed in every quarterly board meeting, and a review of the advisor’s entire risk management program is undertaken annually. We acknowledge and support the approach that American Century Investments takes to its risk management responsibilities. While the board has refocused its efforts in this important oversight area, we recognize that risk oversight is a journey and we expect to continue to improve our processes. Our September quarterly board meeting was held in the New York offices of American Century Investments. This gave the directors an opportunity to meet with the portfolio management teams for each of the global and international funds overseen by the board. Each team uses sophisticated investment tools and daily risk analysis in managing client assets. We also were impressed with the “bench strength” that has been developed under the leadership of the Global and Non-U.S. Equity CIO Mark Kopinski. These face-to-face meetings provide an opportunity for the directors—working on behalf of shareholders—to validate the advisor’s efforts and the investment management approach being followed. I thank you for your continued confidence in American Century during this turbulent time in the economy and investment markets. If you have thoughts or questions you would like to share with the board send them to me at dhpratt@fundboardchair.com. Best regards, Don Pratt 3 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Stocks Recovered from Gloomy First Half In the first half of the 12-month period, developed international equity markets posted dismal performance stemming from fiscal problems in Europe and escalating tensions in the Middle East. In the second half of the period, however, stocks rebounded sharply, generally recovering their earlier losses. European investors generally shrugged off a fresh round of sovereign debt concerns, focusing instead on improved business confidence throughout the eurozone. In particular, corporate sentiment brightened in Germany, which also reported a considerable drop in unemployment figures. Additionally, in Japan numerous export-reliant companies cheered the government’s efforts to weaken the yen, which had reached a 15-year high versus the U.S. dollar. Overall, developed international equity markets underperformed the U.S. and emerging markets for the 12-month period. Although they recouped most of their earlier losses, European stocks declined for the entire period. Improving economic outlooks weren’t sufficient to offset the earlier impact of the debt crises plaguing Greece, Italy, Spain, Ireland, and Portugal. Meanwhile, Japan’s stock market was a leading performer among the developed nations, benefiting from optimistic economic growth forecasts. Elsewhere in Asia, China’s booming economy showed signs of cooling. Outlook Favors Emerging Markets, Dividends Many economists expect the emerging markets to be among the fastest-growing economies during the next 12 months, and that sentiment is fueling strong fund flows into emerging market stocks. Nevertheless, the risks should not be overlooked. Despite their higher economic growth forecasts, emerging market economies typically are based on one or two key basic industries, where dependency on commodity exports and price volatility is generally high. Shifts in the pricing or demand for the key products that underpin their economies can lead to sudden and major reversals in profitability and growth. In the developed markets, industries and companies associated with higher dividend yields and less sensitive to sudden changes in consumer demand (the so-called “defensive stocks”) have been doing well. With bond and money market yields unusually low, dividend yields are an attractive alternative for investors seeking income. In addition, companies showing above-average earnings growth have performed well in this slow economy. Seeking such earnings growth remains a key component of our investment process. International Equity Total Returns For the 12 months ended November 30, 2010 (in U.S. dollars) MSCI EAFE Index 1.11% MSCI Europe Index -2.72% MSCI EAFE Growth Index 6.14% MSCI World Index 5.98% MSCI EAFE Value Index -3.86% MSCI Japan Index 8.09% MSCI Emerging Markets (Gross) Index 15.65% 4 Performance Total Returns as of November 30, 2010 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class TWMIX % 9/30/97 MSCI Emerging Markets Growth Index — % % N/A N/A — MSCI Emerging Markets (Gross) Index — % — Institutional Class AMKIX % 1/28/99 A Class(2) No sales charge* With sales charge* AEMMX % 5/12/99 B Class No sales charge* With sales charge* ACKBX % % — -7.88 -9.02 % % 9/28/07 C Class ACECX % % — % 12/18/01 R Class AEMRX % — — -7.42 % 9/28/07 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Benchmark data first available 1/1/01. Prior to September 4, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Growth of $10,000 Over 10 Years* $10,000 investment made November 30, 2000 *Since MSCI Emerging Markets Growth Index data is only available from 1/1/01, it is not included in the line chart. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class R Class 1.78% 1.58% 2.03% 2.78% 2.78% 2.28% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higheror lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investingin emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 6 Portfolio Commentary Portfolio Managers: Patricia Ribeiro and Anthony Han Performance Summary The Emerging Markets portfolio returned 16.21%* for the 12 months ended November 30, 2010, compared with its benchmark, the MSCI Emerging Markets Growth Index, which returned 16.50%. Stocks in many global markets generally struggled during the first half of the period, as several eurozone nations came close to defaulting on their sovereign debt. In the second half of the period, improving business conditions and confidence and solid corporate earnings reports in several markets helpedpropel stocks and push 12-month returns into positive territory. Emerging market stocks significantly outperformed their developed market counterparts, primarily because the emerging markets weren’t facing the sovereign debtproblems mounting in many developed nations. Instead, many emerging markets focused on building their infrastructures and growing their economies. The portfolio, which narrowly underperformed its benchmark for the period, benefited from strong stock selection across a variety of regions and sectors. Overall, our sector and country allocations were slightly negative. Chile Detracted; India Was Top Performer The largest detractors from a regional perspective included Chile, China, and Mexico. Stock selection dragged down relative results in Chile and China, while underweight positions in Mexico and Chile also were ineffective. Late in the period, concerns about rising inflation and slower growth rates in China, along with the Chinese government’s decision to untether its currency from the U.S. dollar, rattled investors. Several China-based stocks weakened, including our overweight position in Skyworth Digital Holdings, a television manufacturer, which was among the portfolio’s largest detractors due to falling unit sales. Analysts had expected volumes to climb, due largely to the Chinese government’s incentives to stimulate domestic demand for household appliances. The portfolio’s largest regional contributors to relative performance included India, South Africa, and Indonesia. In each country, our stock selection was robust. In addition, our overweight positions in India and Indonesia boosted results, while an underweight to South Africa was slightly positive. In addition, our position in Taiwan was a key contributor to performance, with our overweights to Eva Airways and HTC Corp. finishing the period among the portfolio’s best performers. Eva, a leading international carrier in Taiwan, benefited from the region’s burgeoning tourism business. Cellular handset maker HTC posted considerable market share gains on growing demand for its smartphones that run on Google’s Android operating system. Materials Lagged; Financials Were Top Contributors Poor stock selection and underweights in the telecommunication services and materials sectors dragged down the portfolio’s relative performance. In particular, our overweight position in Hong Kong’s Fushan International Energy Group was among the portfolio’s weakest holdings. The company, which mines coking coal used for firing smelters in steel mills, saw its stock price steadily decline, despite strong operating results. Macroeconomic influences, including China’s tightening efforts, combined with falling steel prices, higher production costs, and economic uncertainty in Europe, created a challenging climate for the China’s metals and mining industry. *All fund returns referenced in this commentary are for Investor Class shares. 7 Europe’s financial woes hurt Hungary’s OTP Bank, which was the portfolio’s weakest holding. The company’s shares tumbled after Hungary’s prime minister unveiled a tax on financial institutions to help ease the country’s budget shortfall. The portfolio’s financials sector made the greatest contribution to relative performance, driven primarily by strong stock selection in the commercial banking and insurance industries. An overweight position in the consumer discretionary sector was positive, while stock selection drove the portfolio’s outperformance in the consumer staples sector. The food and staples retailing industry was the leading consumer staples contributor, with CP ALL PCL, a Thailand-based company that operates convenience stores under the 7-Eleven trademark, among the portfolio’s top performers. Outlook Global economic activity is improving, but significant headwinds remain, including sovereign debt concerns in the developed world and the potential for rising inflation around the globe. So far, government responses to the crisis have varied, and this lack of coordination may lead to divergent economic performance in the year ahead. We expect further volatility, yet we will continue to focus on finding companies located in emerging market countries with sustainable growth characteristics and promising long-term outlooks. Emerging markets have held up relatively well, primarily because they have managed their economies conservatively throughout the past several years. 8 Top Ten Holdings % of net assets as of 11/30/10 Vale SA Preference Shares 5.7% Samsung Electronics Co. Ltd. 3.2% Ping An Insurance Group Co. of China Ltd. H Shares 3.2% Infosys Technologies Ltd. 2.7% Sberbank of Russia 2.6% Hon Hai Precision Industry Co. Ltd. 2.1% Itau Unibanco Holding SA Preference Shares 1.9% Hyundai Heavy Industries Co. Ltd. 1.8% CNOOC Ltd. 1.8% Taiwan Semiconductor Manufacturing Co. Ltd. 1.8% Types of Investments in Portfolio % of net assets as of 11/30/10 Foreign Common Stocks & Rights 100.2% Temporary Cash Investments 0.2% Other Assets and Liabilities (0.4)% Investments by Country % of net assets as of 11/30/10 People’s Republic of China 15.2% Brazil 14.6% South Korea 11.5% India 9.7% Taiwan (Republic of China) 7.9% South Africa 7.6% Hong Kong 6.7% Russian Federation 6.7% Indonesia 3.8% Thailand 3.2% Turkey 2.8% Mexico 2.3% Malaysia 2.3% Other Countries 5.9% Cash and Equivalents* (0.2)% *Includes temporary cash investments and other assets and liabilities. 9 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from May 29, 2010 to November 30, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 10 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 5/29/10 Ending Account Value 11/30/10 Expenses Paid During Period* 5/29/10 – 11/30/10 Annualized Expense Ratio* Actual Investor Class 1.72% Institutional Class 1.52% A Class $11.09 1.97% B Class $15.29 2.72% C Class $15.28 2.72% R Class $12.49 2.22% Hypothetical Investor Class 1.72% Institutional Class 1.52% A Class $10.12 1.97% B Class $13.94 2.72% C Class $13.94 2.72% R Class $11.39 2.22% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 186, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 11 Schedule of Investments NOVEMBER 30, 2010 Shares Value Common Stocks & Rights — 100.2% BRAZIL — 14.6% BR Malls Participacoes SA Cia de Bebidas das Americas Preference Shares ADR Hypermarcas SA(1) Hypermarcas SA Rights(1) 34 Itau Unibanco Holding SA Preference Shares MRV Engenharia e Participacoes SA Natura Cosmeticos SA PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA-Petrobras ADR Vale SA Preference Shares CANADA — 1.5% Pacific Rubiales Energy Corp. HONG KONG — 6.7% C C Land Holdings Ltd. China Merchants Holdings International Co. Ltd. China Overseas Land & Investment Ltd. CNOOC Ltd. Comba Telecom Systems Holdings Ltd. Geely Automobile Holdings Ltd. Xinyi Glass Holdings Ltd. INDIA — 9.7% Apollo Tyres Ltd. Ashok Leyland Ltd. Aurobindo Pharma Ltd. Crompton Greaves Ltd. HDFC Bank Ltd. ICICI Bank Ltd. Infosys Technologies Ltd. Mundra Port and Special Economic Zone Ltd. Tata Motors Ltd. INDONESIA — 3.8% PT Astra International Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Indofood CBP Sukses Makmur Tbk(1) PT Perusahaan Gas Negara PT Semen Gresik (Persero) Tbk MALAYSIA — 2.3% CIMB Group Holdings Bhd Supermax Corp. Bhd MEXICO — 2.3% America Movil SAB de CV, Series L ADR Grupo Mexico SAB de CV, Series B Wal-Mart de Mexico SAB de CV PEOPLE’S REPUBLIC OF CHINA — 15.2% AAC Acoustic Technologies Holdings, Inc. Anta Sports Products Ltd. Baidu, Inc. ADR(1) China BlueChemical Ltd. H Shares China Minsheng Banking Corp. Ltd. H Shares China Oilfield Services Ltd. H Shares Ctrip.com International Ltd. ADR(1) Dongfeng Motor Group Co. Ltd. H Shares Focus Media Holding Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Industrial & Commercial Bank of China Ltd. H Shares Rights(1) Mongolian Mining Corp.(1) PCD Stores Ltd. Ping An Insurance Group Co. of China Ltd. H Shares 12 Shares Value Sany Heavy Equipment International Holdings Co. Ltd. Sinopharm Group Co. H Shares Tencent Holdings Ltd. Xingda International Holdings Ltd. PERU — 1.3% Credicorp Ltd. POLAND — 0.5% Powszechna Kasa Oszczednosci Bank Polski SA RUSSIAN FEDERATION — 6.7% CTC Media, Inc. Magnit OJSC GDR NovaTek OAO GDR Sberbank of Russia X5 Retail Group NV GDR(1) SOUTH AFRICA — 7.6% Aspen Pharmacare Holdings Ltd.(1) Exxaro Resources Ltd. Gold Fields Ltd. ADR Impala Platinum Holdings Ltd. JD Group Ltd. MTN Group Ltd. Naspers Ltd. N Shares Shoprite Holdings Ltd. Truworths International Ltd. SOUTH KOREA — 11.5% Doosan Infracore Co. Ltd.(1) Hyundai Heavy Industries Co. Ltd. Hyundai Motor Co. Hyundai Steel Co. LG Chem Ltd. LG Household & Health Care Ltd. POSCO Samsung Electronics Co. Ltd. SWITZERLAND — 1.0% Ferrexpo plc TAIWAN (REPUBLIC OF CHINA) — 7.9% AU Optronics Corp.(1) Eva Airways Corp.(1) Hon Hai Precision Industry Co. Ltd. HTC Corp. Taiwan Semiconductor Manufacturing Co. Ltd. Wistron Corp. THAILAND — 3.2% Banpu PCL CP ALL PCL Kasikornbank PCL NVDR TURKEY — 2.8% Tofas Turk Otomobil Fabrikasi AS Turkiye Garanti Bankasi AS Turkiye Sise ve Cam Fabrikalari AS(1) UNITED KINGDOM — 1.6% Antofagasta plc International Personal Finance plc TOTAL COMMON STOCKS & RIGHTS (Cost $459,794,504) Temporary Cash Investments — 0.2% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.875%, 7/31/11, valued at $918,058), in a joint trading account at 0.14%, dated 11/30/10, due 12/1/10 (Delivery value $900,004) TOTAL TEMPORARY CASH INVESTMENTS (Cost $953,907) TOTAL INVESTMENT SECURITIES — 100.4% (Cost $460,748,411) OTHER ASSETS AND LIABILITIES — (0.4)% ) TOTAL NET ASSETS — 100.0% 13 Market Sector Diversification (as a % of net assets) Financials 20.9% Information Technology 16.7% Materials 15.3% Consumer Discretionary 15.0% Industrials 9.6% Energy 8.9% Consumer Staples 7.5% Health Care 2.9% Telecommunication Services 2.6% Utilities 0.8% Cash and Equivalents* (0.2)% *Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR American Depositary Receipt GDR Global Depositary Receipt NVDR Non-Voting Depositary Receipt OJSC Open Joint Stock Company Non-income producing. See Notes to Financial Statements. 14 Statement of Assets and Liabilities NOVEMBER 30, 2010 Assets Investment securities, at value (cost of $460,748,411) Cash Foreign currency holdings, at value (cost of $3,447,946) Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Other assets Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Accrued foreign taxes Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * B Class, $0.01 Par Value C Class, $0.01 Par Value R Class, $0.01 Par Value *Maximum offering price $8.73 (net asset value divided by 0.9425) See Notes to Financial Statements. 15 Statement of Operations YEAR ENDED NOVEMBER 30, 2010 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $891,885) Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) ) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions (net of foreign tax expenses paid (refunded) of $251,214) Change in net unrealized appreciation (depreciation) on: Investments (net of deferred foreign taxes of $(614,351)) Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 16 Statement of Changes in Net Assets YEARS ENDED NOVEMBER 30, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ (207,000 ) $ 533,727 Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class — ) Institutional Class — ) A Class — ) R Class — ) Decrease in net assets from distributions — ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Redemption Fees Increase in net assets from redemption fees Net increase (decrease) in net assets Net Assets Beginning of period End of period Accumulated net investment loss ) — See Notes to Financial Statements. 17 Notes to Financial Statements NOVEMBER 30, 2010 1. Organization American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company and is organized as a Maryland corporation. Emerging Markets Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek capital growth. The fund pursues its objective by investing at least 80% of its assets in equity securities of companies located in emerging market countries. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 18 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on foreign currency transactions and net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for seven years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. 19 Distributions to Shareholders — Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid annually. Distributions from net realized gains, if any, are generally declared and paid twice per year. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Redemption — The fund may impose a 2.00% redemption fee on shares held less than 180 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — Effective July 16, 2010, the corporation has entered into a management agreement with ACIM (see Note 9), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The strategy assets of the fund include the assets of NT Emerging Markets Fund, one fund in a series issued by the corporation. The annual management fee schedule ranges from 1.25% to 1.85% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class for the year ended November 30, 2010 was 1.71% for the Investor Class, A Class, B Class, C Class and R Class and 1.51% for the Institutional Class. Prior to July 16, 2010, the corporation had entered into a management agreement with American Century Global Investment Management, Inc. (ACGIM) (see Note 9), under which ACGIM provided the fund with investment advisory and management services. Prior to July 16, 2010, ACGIM had entered into a subadvisory agreement with ACIM on behalf of the fund, under which ACIM made investment decisions for the cash portion of the fund in accordance with the fund’s investment objectives, policies and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM paid all costs associated with retaining ACIM as the subadvisor of the fund. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended November 30, 2010, are detailed in the Statement of Operations. 20 Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a securities lending agreement with JPMorgan Chase Bank (JPMCB) and a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended November 30, 2010, were $537,502,493 and $579,259,475, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended November 30, 2010 Year ended November 30, 2009 Shares Amount Shares Amount Investor Class/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed ) Institutional Class/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed ) A Class/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed ) B Class/Shares Authorized Sold Redeemed ) C Class/Shares Authorized Sold Redeemed ) R Class/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed ) Net increase (decrease) 21 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks & Rights — Temporary Cash Investments — Total Value of Investment Securities — 7. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 8. Federal Tax Information The tax character of distributions paid during the years ended November 30, 2010 and November 30, 2009 were as follows: Distributions Paid From Ordinary income — Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. 22 As of November 30, 2010, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on translation of assets and liabilities in foreign currencies ) Net tax appreciation (depreciation) Undistributed ordinary income — Accumulated capital losses ) Currency loss deferral ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains on investments in passive foreign investment companies. The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(76,617,325) and $(117,206,401) expire in 2016 and 2017, respectively. The currency loss deferral represents net foreign currency losses incurred in the one-month period ended November 30, 2010. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 9. Corporate Event As part of a long-standing estate and business succession plan established by James E. Stowers, Jr., the founder of American Century Investments, ACC Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the fund’s advisors. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee was considered a change of control of ACC and therefore also a change of control of the fund’s advisors even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of the fund’s investment advisory and subadvisory agreements. As required by the 1940 Act, the assignment automatically terminated such agreements, making the approval of a new agreement necessary. On February 18, 2010, the Board of Directors approved interim investment advisory and subadvisory agreements under which the fund was managed until a new agreement was approved. The new investment advisory agreement for the fund was approved by the Board of Directors on March 29, 2010, and by shareholders at a Special Meeting of Shareholders on June 16, 2010. It went into effect on July 16, 2010. The new agreement, which is substantially identical to the terminated agreement (with the exception of the substitution of ACIM for ACGIM and different effective and termination dates), did not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. In order to streamline American Century’s corporate organization, ACGIM was merged into ACIM on July 16, 2010, eliminating the need for a new subadvisory agreement. 23 Financial Highlights Investor Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) — Net Realized and Unrealized Gain (Loss) ) Total From Investment Operations ) Distributions From Net Investment Income — ) From Net Realized Gains — — ) ) ) Total Distributions — ) Redemption Fees(1) — — Net Asset Value, End of Period Total Return(3) % % )% % % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets )% Portfolio Turnover Rate 87
